Title: To George Washington from Mary Seymour Austin, 28 August 1789
From: Austin, Mary Seymour
To: Washington, George



Sir,
Suffield [Conn.] Augt 28 1789.

Necessity is my only apollogy for addressing a Gentleman of your dignified Merit—Having no alternative; you will excuse me—Family distress gives birth to these lines—While you suffer me to relate my misfortunes, your pity, rather than wonder may be excited—When I consider you as One whom Providence seems to have raised up, not only as a deliverer of your Country, but as a great helper of the distresses of Injured individuals—which most chearfully induces me to lay before you my Case for your wise Counsell—Some time in the former part of the last War, Seth Austin (My Husband) reced a quantity of Bills, or paper Currency, which afterwards proved Counterfeit—I have no Scruple of his Innocency in receiving them—But it being at the Time of Great Zeal & Jealousy—& he having many Enemies at that time, all came in like a flood of Waters, the Matter was carried into Law—at that Critical time When a Mans Shirt was stripped off, while putting it on—Was deemed guilty by the Law and ordered to pay a fine of Sixteen Hundred pounds—& all Costs—A Shocking Verdit—your Excellency will most readily guess of the great consternation & distress our family was then in; Consisting of near twenty persons—Our little Acquisition that we had been with great Industry & carefulness

for thirty years Collecting, all at One blow flung into the Sea—And a large family Involved in distress—In the rear of this misfortune we have been waiding ever since—Seeking redress of this most Cruel injury. the Gen. Court, have abated a part, but the remainder is so large that it will wholly ruin us—unless we can have some timely assistance—Our family is still large & brot to great distress—Mr Austin seems to be stupid under his misfortunes, & wholly unknown to him I write this, as well as Others—pray Sir, Is there no way, that we can have our Little restored back to us—What little we have acquired has come by our entire Industry.
I am in some degree sensible that I ought to be Submissive under unavoidable providences of this kind; nevertheless, I can’t contentedly give up all my Interest & bring a numerous family of Children to beggary & want, without doing every thing in my power to save it, and help them—Maternal feelings are tender in this case—The little Interest we have; has been obtained by the Sweat of our Brow—To run into the particulars of this misfortune wou’d take up too much of your time to read & me to write—I have laid the matter before you, as well as I coud—perhaps some one of your acquaintance, that may be knowing to this unhappy affair, can inform you more particularly—Pray Sir, If you can in the Clemency of your Wisdom & kindness devise some way for us, you will ⟨mutilated⟩ essential kindness to a Distressed Woman & family & I hope have a better reward than we can make you—Is the Ardent Wish & request of your Excellencys most Afflicted and Obedt Servant

M. Austin

